IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

UNITED STATES OF AMERICA,

Plaintiff,
Case No. 3:99er81

VS.
JUDGE WALTER H. RICE

DEMETRIUS EWING,

Defendant.

 

DECISION AND ENTRY REMOVING DETAINER LODGED BY
FEDERAL COURT WITH OHIO DEPARTMENT OF REHABILITATION
AND CORRECTION; DIRECTIVE TO DEFENDANT

 

On June 29, 2000, this Court sentenced the above Defendant to an aggregate term of 120
months. He was discharged from said sentence to a term of Supervised Release on September 9,
2008.

On March 18, 2009, this Court ordered the issuance of a detainer against Defendant who
was then being held on state charges. Following Defendant’s conviction of said state charges,
this Court ordered an additional Warrant, on April 6, 2010, to serve as a detainer against
Defendant when he was released from his state sentence of twelve years, with the stated
expiration term of December 25, 2020. That detainer, issued by the undersigned, remains in full
force and effect against Defendant as he continues to serve his state sentence in the custody of
the Ohio Department of Rehabilitation and Correction.

On April 21, 2019, the Defendant, ODRC No. A625-860, wrote the Court, seeking a

removal of said detainer so that he might, as a practical matter, be viewed more favorably on his
next application for Judicial Release. Based upon the contents of that letter and the attachments
thereto (letter, minus attachments, is attached), it appears as though Defendant has done all
within his power to prepare himself for successful reentry to this community.

Accordingly, this Court orders the removal of the detainer issued pursuant to the Warrant
issued April 6, 2010.

Defendant is to report to the United States Probation Department, 200 W. Second Street,
Dayton, Ohio 45402, within 72 hours of release from the custody of the Ohio Department of

Rehabilitation and Correction.

May 10, 2019 WALTER H. RICE
UNITED STATES DISTRICT JUDGE

Copies to:

Counsel of record

Demetrius Ewing #A625-860, P.O. Box 4501, Lima, OH 45802

Records Section at Allen County Correctional Institution, 2338 N West St, Lima, OH 45801
Tracy Gearon, US Probation Officer

United States Marshals Service
To: Honorable Judge Walter H. Rice
From: Demetrius Ewing #625-860
Date: April 21, 2019

Subject: Removal of Detainer

Hello your honor my name is Demetrius L. Ewing # 625-860 | am currently incarcerated at Allen-Oakwood
Correctional facility. | am writing you in regards to a detainer that was placed on me in 2012 by my
supervised release officer. | wrote you about this matter back in 2016 requesting to have the detainer
removed because | would be going up for Judicial release in 2018.

Your response was that you could not grant my request at that time but this matter could be reviewed at a
later date. | am humbly coming to you requesting that the detainer be removed and if granted a judicial
release | will turn myself in to my probation officer immediately upon release. | actually filed a prior judicial
release last year at this time. | believed my petition for judicial release was denied due to me having that
detainer on me.

Since the time of my last request | have been taking stock in my decision making, behavior and the
process that lead me to being incarcerated. | have taken major steps in correcting these character traits
that | once possessed. | have taken the time to educate myself not only in education but other areas
such as empathy, decision making, and career building just to name a few.

| have completed the Intensive Outpatient Program (I.O.P.), five semesters at Sinclair community college
and currently only need four classes upon release to obtain four different Associates Degrees among
numerous other programs that | have completed for the betterment of myself. | realized that in order for
my request to be granted | have to be worthy of it to be granted. | have demonstrated through my
education and behavior that | am actually ready for the chance to prove myself and hope that through this
my request can and will be granted.

Your honor | truly believe that the only thing that is holding me up from being free and having my judicial
release granted is the detainer that | have on me. | am enclosing all of the certificates of programs that |
have completed, and transcript of my grades since | have been enrolled at Sinclair Community College to
let you get a sense of the hard work that | have been putting in to make myself a better human being than
| use to be and also preparing myself to be a productive member of not only my community, but of society
also.

| recognized that in order to change the view that society has on me due to my past behavior and the
person | use to be | have to give them a different view, behavior, and mindset in order for that to change.
That is what | have been doing and all | want is the chance to not just talk or write letters to you about
what | am doing but to show and prove with actions!

| hope and pray that these heartfelt words are translating the sincerity that | have in my heart to continue
my transition to reinvent myself to the person | should have always been and striving to be. No matter the
outcome on this issue know that | am going to continue to strive to be the best person | can be.

Thank you for your time Your Honor.

Sincerely,

 hevashanie Z. . Eoseng

Demetrius L. Ewing
